Exhibit 10.44

AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 4 TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of December 23, 2009 by and among SAVVIS Communications
Corporation, a Missouri corporation (“Borrower”), SAVVIS, Inc., a Delaware
corporation (“Holdings”), Wells Fargo Foothill, LLC, as a Lender and as Agent
for all Lenders (“Agent”) and the other Lenders party to the Credit Agreement
(as hereinafter defined).

W I T N E S S E T H:

WHEREAS, Borrower, Holdings, Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of December 8, 2008 (as amended,
modified and supplemented from time to time, the “Credit Agreement”; capitalized
terms not otherwise defined herein have the definitions provided therefor in the
Credit Agreement); and

WHEREAS, Agent, Lenders, Borrower and Holdings have agreed to amend the Credit
Agreement as set forth herein;

NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Amendment. Subject to the satisfaction of the conditions set forth in
Section 3 below, and in reliance upon the representations and warranties of
Borrower set forth in Section 2 below, the Credit Agreement is amended as
follows:

(a) Section 6.1(f) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(f) Indebtedness of up to $213,000,000 (calculated in accordance with GAAP) of
Borrower and Holdings under the Data Center Capital Leases and the Holdings Data
Center Capital Lease Guaranties, respectively,

(b) Section 6.3(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(c) Acquire, establish or create any Subsidiary except pursuant to a Permitted
Acquisition and except as otherwise consented to by Agent (which such consent of
Agent with respect to this clause (c) shall not be (x) unreasonably withheld or
(y) required with respect to the first ten Subsidiaries established or created
after the Closing Date), or



--------------------------------------------------------------------------------

(c) Section 7(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

(d) Capital Expenditures. Permit Capital Expenditures of Holdings, Borrower and
their respective Subsidiaries (other than those Subsidiaries identified on
Schedule Q-1) in any fiscal year in an amount less than or equal to, but not
greater than,

 

Fiscal Year
2009    Fiscal Year
2010    Fiscal Year
2011 $ 121,775,000    $ 130,000,000    $ 127,995,000

(d) The definition of “Foreign Cash Equivalents” set forth on Schedule 1.1 to
the Credit Agreement is hereby amended and restated as follows:

“Foreign Cash Equivalents” means (a) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof issued
by any bank organized under the laws of a jurisdiction set forth on Schedule F-1
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000, (b) Deposit Accounts maintained with any bank that
satisfies the criteria described in clause (a) above, and (c) marketable direct
obligations issued by the government of any country listed on Schedule F-1 and
backed by the full faith and credit of the government of such country in each
case maturing within 1 year from the date of acquisition.

(e) Schedule A-2 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule A-2 attached hereto.

(f) Schedule D-2 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule D-2 attached hereto.

(g) Schedule F-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule F-1 attached hereto.

(h) Schedule Q-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Schedule Q-1 attached hereto.

(i) Schedule 4.6(a) to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule 4.6(a) attached hereto.

(j) Schedule 4.7(c) to the Credit Agreement is hereby amended and restated in
its entirety as set forth on Schedule 4.7(c) attached hereto.

2. Representations and Warranties. Borrower hereby represents and warrant to
Agent and Lenders that:

(a) The execution, delivery and performance of this Amendment, the Consent and
Reaffirmation attached hereto and all other documents, agreements and
instruments executed and delivered in connection herewith have been duly
authorized by all requisite corporate or limited liability company action on the
part of each Loan Party, as applicable;

 

-2-



--------------------------------------------------------------------------------

(b) No Default or Event of Default has occurred and is continuing; and

(c) The representations and warranties set forth in the Credit Agreement, and in
the other Loan Documents, as amended to date, are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the date hereof, with the
same effect as though made on the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date).

3. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent (unless specifically waived in writing by
Agent), each to be in form and substance satisfactory to Agent:

(a) Agent shall have received a fully executed copy of this Amendment and a copy
of the Consent and Reaffirmation attached hereto executed by each of SAVVIS,
Inc. and SAVVIS Communications International, Inc., together with such other
documents, agreements and instruments as may be requested as required by Agent
in connection with this Amendment;

(b) Agent shall have received an amendment fee in the amount of $25,000 in
connection with the execution and delivery of this Amendment by Agent, which fee
shall be fully earned, due and payable on the date hereof and nonrefundable when
paid;

(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

(d) No Default or Event of Default shall have occurred and be continuing.

4. Covenants.

(a) Within 45 days of the date hereof, Borrower shall use commercially
reasonable efforts to deliver to Agent a fully executed Collateral Access
Agreement with respect to Borrower’s leased location at 350 East Cermak Road,
Chicago, Illinois. Failure to comply with the foregoing shall constitute an
immediate Event of Default.

(b) Within 8 days of the date hereof, Borrower shall deliver to Agent a
counterpart of the Consent and Reaffirmation attached hereto executed by SAVVIS
Federal Systems, Inc. Failure to comply with the foregoing shall constitute an
immediate Event of Default.

5. Miscellaneous.

(a) Expenses. Each of Borrower and Holdings, jointly and severally, agree to pay
on demand all costs and expenses of Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and all
other instruments or documents

 

-3-



--------------------------------------------------------------------------------

provided for herein or delivered or to be delivered hereunder or in connection
herewith. All obligations provided herein shall survive any termination of the
Credit Agreement as amended hereby.

(b) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of New York.

(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.
Any party delivering an executed counterpart to this Amendment by telefacsimile
or other electronic transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.

6. Release.

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, either known or suspected, both at law and in equity,
which any Loan Party or any of their successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment, including, without limitation, for or on account
of, or in relation to, or in any way in connection with any of the Credit
Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

(b) Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

SAVVIS COMMUNICATIONS CORPORATION,

a Missouri corporation, as Borrower

By:  

/s/ Siobhan E. DeLeeuw

Title:   VP-Controller

SAVVIS, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Siobhan E. DeLeeuw

Title:   VP-Controller

Signature Page to Amendment No. 4 to Amendment and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, LLC,

a Delaware limited liability company, as Agent and as a Lender

By:  

/s/ Nichol S. Shuart

Title:   VP

Signature Page to Amendment No. 4 to Amendment and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule A-2

Data Center Leases

 

Name

 

Title

          Gregory Freiberg   Chief Financial Officer     Jens Teagan   Vice
President     Siobhan DeLeeuw   Vice President and Controller     John Lindblad
  Assistant Treasurer    



--------------------------------------------------------------------------------

Schedule D-2

Data Center Leases

 

ID

 

Lessor

 

Address

  End Date SF1   United States Postal Service  

390 Main Street

San Francisco, CA

  8/2010 BO2   100 TCD Associates and TW Conroy 2 LLC  

580 Winter Street

Waltham, MA

  9/2011 NJ2   Global Weehawken Acq Co LLC   300 Boulevard East Weehawken, NJ  
8/2011 CH4  

Digital Lakeside, LLC

c/o Digital Realty Trust, L.P.

 

350 East Cermak

Suite 800 Chicago, IL

  1/2020



--------------------------------------------------------------------------------

Schedule F-1

Foreign Cash Equivalent Jurisdictions

Australia

Belgium

Bermuda

Brazil

Canada

Finland

France

Germany

Hong Kong

Hungary

India

Italy

Japan

Malaysia

Netherlands

New Zealand

Norway

Philippines

Portugal

Republic of Korea

Singapore

Spain

Switzerland

Taiwan

Turkey

United Kingdom



--------------------------------------------------------------------------------

Schedule Q-1

Foreign Subsidiaries

SAVVIS Australia Pty Ltd. (Australia)

SAVVIS Communications KK (Japan)

SAVVIS Communications Private Limited (India)

SAVVIS Europe B.V. (The Netherlands)

SAVVIS France S.A.S. (France)

SAVVIS German GmbH (Germany)

SAVVIS Hong Kong Ltd. (Hong Kong)

SAVVIS Italia S.r.l. (Italia)

SAVVIS Malaysia Sdn. Bhd. (Malaysia)

SAVVIS New Zealand Limited (New Zealand)

SAVVIS Singapore Company Pte. Ltd. (Singapore)

SAVVIS (South Africa) (Proprietary) Limited (South Africa)

SAVVIS Switzerland A.G. (Switzerland)

SAVVIS Taiwan Limited (Taiwan)

SAVVIS Thailand Limited (Thailand)

SAVVIS U.K. Limited (U.K.)

SAVVIS Argentina, S.A. (Argentina)

SAVVIS do Brasil Ltda. (Brazil)

SAVVIS Telecommunicacoes Ltda. (Brazil)

SAVVIS Communications Chile, S.A. (Chile)

SAVVIS Mexico, S.A. de C.V. (Mexico)

SAVVIS Magyarorszag Tavkozlesi Kft. (Hungary)

SAVVIS Philippines, Inc. (Philippines)

SAVVIS Poland Sp Zo.o.

SAVVIS Korea Limited (Republic of Korea)



--------------------------------------------------------------------------------

Schedule 4.6(a)

Jurisdictions of Organization

 

Holdings    Delaware Borrower    Missouri SAVVIS Communications International,
Inc.    Delaware SAVVIS Federal Systems, Inc.    Delaware SAVVIS Australia Pty.
Ltd.    Australia SAVVIS Hong Kong Limited    Hong Kong SAVVIS Communications
Private Limited    India SAVVIS Communications KK    Japan SAVVIS Malaysia Sdn.
Bhd.    Malaysia SAVVIS New Zealand Limited    New Zealand SAVVIS Philippines,
Inc.    Philippines SAVVIS Singapore Company Pte. Ltd.    Singapore SAVVIS
Taiwan Limited    Taiwan SAVVIS Thailand Limited    Thailand SAVVIS Argentina,
S.A.    Argentina SAVVIS do Brasil Ltda.    Brazil SAVVIS Telecomunicacoes Ltda.
   Brazil SAVVIS Communications Chile, S.A.    Chile SAVVIS Mexico, S.A. de C.V.
   Mexico SAVVIS France S.A.S.    France SAVVIS Germany GmbH    Germany SAVVIS
Magyarorszag Tavkozlesi Kft.    Hungary SAVVIS Italia S.r.l.    Italy SAVVIS
Poland Sp Zo.o.    Poland SAVVIS Switzerland A.G.    Switzerland SAVVIS UK
Limited    United Kingdom SAVVIS Europe B.V.    Netherlands SAVVIS (South
Africa) (Properietary) Limited    South Africa SAVVIS Korea Limited    Republic
of Korea



--------------------------------------------------------------------------------

Schedule 4.7(c)

Capitalization of Holdings’ Subsidiaries

 

Subsidiary

  

Jurisdiction of
Organization

   Authorized
Shares of
Common
Stock    Outstanding
Shares of
Common
Stock   

Owner

Borrower

   Missouri    2,434,194    1,606,682    Holdings (100%)

SAVVIS Communications International, Inc.

   Delaware    1,000    100    Holdings (100%)

SAVVIS Federal Systems, Inc.

   Delaware    1,000    100    Borrower (100%)

SAVVIS Australia Pty. Ltd.

   Australia       1    Holdings (100%)

SAVVIS Hong Kong Limited

   Hong Kong       2   

Holdings (50%)

SAVVIS Communications International, Inc., as nominee (50%)

SAVVIS Communications Private Limited

   India    100,000    100,000   

R. Begur (1 share)

A.R.A. Corporate Consultants Private Limited (9,999) shares

SAVVIS Communications KK

   Japan       127    Holdings (100%)

SAVVIS New Zealand Limited

   New Zealand       200,120    Holdings (100%)

SAVVIS Philippines, Inc.

   Philippines       7,910,000   

Holdings (99.9%)

Gregory W. Freiberg (1 share)

SAVVIS Singapore Company Pte. Ltd.

   Singapore    200,000    2    Holdings (100%)

SAVVIS Taiwan Limited

   Taiwan    32,000,000    800,000   

Holdings (99.9%)

SAVVIS Communications International, Inc. (1 share)

SAVVIS Europe B.V. (1 share)

SAVVIS Australia Pty. Ltd (1 share)

SAVVIS Hong Kong Limited (1 share)

SAVVIS New Zealand Limited (1 share)

SAVVIS Singapore Company Pte. Ltd. (1 share)

SAVVIS Argentina, S.A.

   Argentina         

Holdings (99.8%)

SAVVIS Communications International, Inc. (0.2%)

SAVVIS do Brasil Ltda.

   Brazil         

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Telecomunicacoes Ltda.

   Brazil         

SAVVIS do Brasil Ltda. (99.8%)

Holdings (0.2%)



--------------------------------------------------------------------------------

Subsidiary

  

Jurisdiction of
Organization

   Authorized
Shares of
Common
Stock    Outstanding
Shares of
Common
Stock   

Owner

SAVVIS Communications Chile, S.A.

   Chile         

Holdings (99.9%)

SAVVIS Communications International, Inc. (0.1%)

SAVVIS Mexico, S.A. de C.V.

   Mexico       5,000   

Holdings (99.0%)

SAVVIS Communications International, Inc. (1.0%)

SAVVIS France S.A.S.

   France          Holdings (100%)

SAVVIS Germany GmbH

   Germany       1    Holdings (100%)

SAVVIS Magyarorszag Tavkozlesi Kft.

   Hungary          Holdings (100%)

SAVVIS Italia S.r.l.

   Italy         

Holdings (95.0%)

SAVVIS Communications International, Inc. (5.0%)

SAVVIS Poland Sp Zo.o.

   Poland       80    Holdings (100%)

SAVVIS Switzerland A.G.

   Switzerland       400    Holdings (100%)

SAVVIS UK Limited

   U.K.    1,000,000    1,000,000    Holdings (100%)

SAVVIS Malaysia Sdn. Bhd

   Malaysia    100,000    100,000   

Holdings (99.9%)

K. Abraham (1 share)

Timothy Lwa (1 share)

SAVVIS Europe B.V.

   Netherlands       40    Holdings (100%)

SAVVIS (South Africa) (Properietary) Limited

   South Africa    1,000    1    Holdings (100%)

SAVVIS Thailand Limited

   Thailand         

Holdings (99.9%)

Borrower (1 share)

Gregory W. Freiberg (1 share)

SAVVIS Korea Limited

   Republic of Korea          SAVVIS Communications International, Inc. (100%)

 

-2-



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 4 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrower’s execution and delivery of the
Amendment; (iii) agrees to be bound by the terms of the Amendment (including
without limitation Section 6 of the Amendment); and (iv) reaffirms that the Loan
Documents to which it is a party (and its obligations thereunder) shall continue
to remain in full force and effect. Although each of the undersigned has been
informed of the matters set forth herein and have acknowledged and agreed to
same, each of the undersigned understands that Agent and Lenders have no
obligation to inform any of the undersigned of such matters in the future or to
seek any of the undersigned’s acknowledgment or agreement to future amendments,
waivers or consents, and nothing herein shall create such a duty.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation on and as of the date of the Amendment.

 

SAVVIS, INC., a Delaware corporation

By

 

 

Title

 

 

SAVVIS COMMUNICATIONS INTERNATIONAL, INC., a Delaware corporation

By

 

 

Title

 

 

SAVVIS FEDERAL SYSTEMS, INC., a Delaware corporation

By

 

 

Title

 

 

Consent and Reaffirmation to Amendment No. 4 to Amended and Restated Credit
Agreement